Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the verdict is against the weight of evidence. All concur, except Williams, P. J., who dissents and votes to affirm. (Appeal from judgment of Niagara Trial Term, dismissing the complaint upon the merits on a verdict of no cause of action. The order denied plaintiff’s motion to set aside the verdict.) Present—Williams, P. J., Bastow, Goldman, Henry and Del Veechio, JJ.